Case 8:18-cv-02658-JSM-JSS Document 28 Filed 10/18/19 Page 1 of 6 PageID 101




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                               CASE NO: 8:18-cv-02658-T-30JSS

  SAMIRA O’BRIEN,

         Plaintiff,
  vs.

  BELLA NAILS AND SPA SERVICES, INC.
  and LAP H. NGUYEN,

        Defendants,
  _______________________________________________/

          JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT
                  AND DISMISSAL OF CASE WITH PREJUDICE
                 AND INCORPORATED MEMORANDUM OF LAW

         Plaintiff, SAMIRA O’BRIEN (“Plaintiff”) and BELLA NAILS AND SPA

  SERVICES, INC. and LAP H. NGUYEN (“Defendants”), (Plaintiff and Defendants are

  collectively, the “Parties”), by and through their undersigned counsel and pursuant to the

  Local Rules of the United States District Court for the Middle District of Florida, Tampa

  Division, hereby move the Court for approval of the Settlement Agreement and General

  Releases (the “Settlement Agreement”), attached as Exhibit 1 hereto, and request dismissal

  of this action with prejudice (the “Joint Motion”).

         1.      On October 30, 2018, Plaintiff initiated an action under the Fair Labor

  Standards Act, as amended, 29 U.S.C. §201-216 (“FLSA”) seeking damages for Defendants’

  alleged failure to pay Plaintiff overtime compensation in connection with her engagement

  with Defendants. Defendants deny any and all wrongdoing claimed by Plaintiff.
Case 8:18-cv-02658-JSM-JSS Document 28 Filed 10/18/19 Page 2 of 6 PageID 102




         2.      In this case, there exists a genuine dispute as to Plaintiff’s FLSA claims

  against Defendants, as Defendants maintain that Plaintiff was properly compensated for all

  hours worked pursuant to the FLSA. Nonetheless, after considerable discussion, analysis,

  and negotiation, the Parties have reached a settlement in this matter that is a reasonable

  compromise of Plaintiff’s FLSA claims in light of the defenses to the claim and the potential

  of Plaintiff obtaining no recovery on their FLSA claims, if the defenses prevail. Although the

  Settlement Agreement in no way constitutes an admission of liability by either party, the

  consideration paid pursuant to the same constitute a mutually agreeable resolution of

  Plaintiff’s claims. The settlement is fair, reasonable and equitable to the Parties involved in

  this litigation. Plaintiff’s attorneys’ fees were agreed upon separately and without regard to

  the payment to Plaintiff.

         3.      The Parties have consented to the submission of this Joint Motion to the Court

  and respectfully seek Court approval of the Settlement Agreement and dismissal of this

  action, with prejudice. The Settlement Agreement contains every term and condition of the

  Parties’ settlement and no side agreements have been made between the Parties.

         4.      In support for the foregoing, the Parties submit the following incorporated

  Memorandum of Law.

                                  MEMORANDUM OF LAW

         The two circumstances in which FLSA claims may be compromised are: (i) when

  supervised by the Secretary of Labor pursuant to 29 U.S.C., § 216(c); and (ii) when a Court

  reviews an approved settlement in a private action for back wages under 29 U.S.C. § 216(b).

  Lynn’s Food Stores, Inc. v. United States, U.S. Dep’t. of Labor, 679 F. 2d 1350, 1353 (11th




                                                2
Case 8:18-cv-02658-JSM-JSS Document 28 Filed 10/18/19 Page 3 of 6 PageID 103




  Cir. 1982). If a settlement in an employee’s FLSA suit reflects a fair resolution of the issues,

  the court may approve the settlement “to promote the policy of encouraging settlement of

  litigation.” Id. at 1354.

             In approving FLSA settlements, Florida’s federal district courts have considered

  factors generally used in approving the settlement of class actions, including, among other

  things: (i) the existence of fraud or collusion behind the settlement; (ii) the complexity,

  expense and lengthy duration of the litigation; (iii) the stage of the proceedings; (iv) the

  probability of the plaintiff’s success on the merits; and (v) the range of possible recovery.

  See Marcum v. Covert Consultants, Inc., 2006 WL 1626987 at *2 (M.D. Fla. June 1, 2006)

  (citing Leverso v. Lieberman, 18 F. 3d 1527, 1531 n.6 (11th Cir. 1994)). “When considering

  these factors, the Court should keep in mind the ‘strong presumption in favor of finding a

  settlement fair.’” Id. (citing Cotton v. Hinton, 559 F. 2d 1326, 1331 (5th Cir. 1977).

             Further, the factors analyzed by this Court in determining whether a compromise of a

  FLSA claim is fair and reasonable to the employee/plaintiff are as follows: (1) whether the

  compromise resolved a “bona fide dispute”; (2) whether a confidentiality provision is

  contained in the settlement agreement; (3) whether the employee/plaintiff prospectively

  waived his FLSA rights1; and (4) whether plaintiff’s counsel was awarded a reasonable fee.

  Dees v. Hydradry, Inc., 2010 WL 1539813 at *8-11 (M.D. Fla. April 19, 2010). Parties

  seeking approval of an FLSA settlement “must provide enough information for the court to

  examine the bona fides of the dispute.” Id. at *8.



  1
      Plaintiff did not prospectively waive her FLSA rights in this case.




                                                             3
Case 8:18-cv-02658-JSM-JSS Document 28 Filed 10/18/19 Page 4 of 6 PageID 104




         In this case, the Parties respectfully request judicial approval of the Settlement

  Agreement because there is no fraud or collusion in the settlement of this action and a

  settlement of this matter will prevent expensive, protracted, and uncertain litigation. The

  Parties have been able to assess each of their respective positions, as well as each other’s, and

  have each decided that it is in their respective best interest to resolve this matter by

  settlement rather than by trial. The settlement of this action involves a situation in which the

  Court may allow Plaintiff to settle and release their FLSA/wages claims against

  Defendants. The proposed settlement arises out of an adversarial context. The Parties have

  been represented by counsel throughout the litigation.

         A.      The Compromise Between the Parties Resolves Bona Fide Disputes.

         During the period of time disputed for the purposes of the FLSA, the Parties disagree

  as to Plaintiff’s unpaid wage claim against Defendants. As is customary in these claims, the

  Parties dispute whether Plaintiff is entitled to liquidated damages. Defendants dispute any

  and all allegations made by Plaintiff. Plaintiff is satisfied that the amount of the settlement

  represents full payment of the wages to which she is entitled under the FLSA. The Parties

  agreed to the terms of the Settlement Agreement after they were counseled by their

  respective attorneys.

         B.      Plaintiff’s Counsel Was Awarded A Reasonable Fee.

         Plaintiff was represented by counsel throughout the litigation, including through the

  resolution of their claims. The settlement was a true and adequate compromise of all of

  Plaintiff’s claims against Defendants. The compromise is justifiable given the fundamental

  and legitimate factual disagreements between the Parties that would have continued until




                                                 4
Case 8:18-cv-02658-JSM-JSS Document 28 Filed 10/18/19 Page 5 of 6 PageID 105




  trial. Plaintiff’s attorneys’ fees were agreed upon separately and without regard to the

  amount paid to Plaintiff. Thus, the Parties have met all requirements set forth by this

  honorable Court and the Eleventh Circuit Court of Appeals regarding approval of settlements

  involving claims of FLSA violations.

           C.     Dismissal Of Matter With Prejudice.

           The Parties jointly stipulate to the dismissal of all claims in this action with prejudice,

  such that upon the Court’s approval of the resolution of Plaintiff’s FLSA claim, a Final Order

  of Dismissal With Prejudice be entered.

           WHEREFORE, based upon the foregoing, the Parties respectfully request this Court

  grant their Joint Motion for Approval of Settlement Agreement, approve and affirm the

  Settlement Agreement, dismiss the action with prejudice, and grant such other and further

  relief this Court deems just and proper.

  Dated: October 18, 2019

                                        Respectfully submitted,

   By: /s/ Miguel Bouzas__________                  By: /s/ Zarra R. Elias
     Miguel Bouzas                                   Zarra R. Elias
     Florida Bar Number: 48943                       Florida Bar Number: 089020
     Primary email: miguel@fgbolaw.com               Melissa Torres
     Secondary email: gina@fgbolaw.com               Florida Bar Number: 1002646
     Wolfgang M. Florin                              AKERMAN LLP
     wolfgang@fgbolaw.com                            401 E. Jackson Street, Suite 1700
     FLORIN GRAY BOUZAS OWENS,                       Tampa, Florida 33602
     LLC                                             Telephone: 813-228-7333
     16524 Pointe Village Drive, Suite 100           Facsimile: 813-223-2837
     Lutz, Florida 33558                             zarra.elias@akerman.com
     Telephone: 727-254-5255                         melissa.torres@akerman.com
                                                     Attorneys for Defendants
     and




                                                   5
Case 8:18-cv-02658-JSM-JSS Document 28 Filed 10/18/19 Page 6 of 6 PageID 106




     /s/ Scott Behren__________
     Scott M. Behren
     Florida Bar Number: 987786
     scott@behrenlaw.com
     BEHREN LAW FIRM
     1930 N. Commerce Parkway, Suite 4
     Weston, Florida 333626
     Telephone: 954-636-3802
     Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 18, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF electronic system to all parties registered to

  receive notice via CM/ECF.


                                               /s/ Zarra R. Elias
                                               Attorney




                                                6
